DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 02/23/2022 has been received and considered.
Claims 1-17 are pending.
This action is Final.
Response to Arguments
2.	Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. Applicant argues that regarding independent claims 1, 15 and 17, Froehner in view of Dadu fails to teach “registering a device with a computing facility using a first encryption method”, “defining, in the computing facility, a user-specific and device specific second encryption method” and “communicating the second encryption method from the computing facility to the device for future communication.”
	With respect to this argument, as disclosed below, Froehner in paragraph [0043] discloses an explicit digital operator key associated with the operator of the electrical device used to store the setting values and/or the parameterization file and/or further information items relating to the electrical device and/or data received from the electrical device during operation in encrypted form. Paragraph [0087] discloses installation of electrical devices with a computation apparatus in the data processing cloud. Data present in different data areas are encrypted with different operator keys that are individually associated with the respective operator of the installations. The data processing cloud can be operated by one of the installation operators or a third party. Furthermore, paragraph [0098] discloses selecting a parameterization program (first encryption method) suitable for the electrical device where first data (DATA_UI) are produced that are suitable for producing a user interface for the parameterization program. These first data is used to produce a user interface that displays to a user in proximity to the electrical device all relevant device settings that need to be input when the device is installed. The first data are then transmitted to the user unit.
	Dadu in paragraph [0028]-[0029] discloses an authentication module used to perform cryptographic functions and/or handle vendor specific commands. The authentication module generates a new device encryption key for the electronic device and generates an asymmetric key pair (e.g., authentication keys), which may be used to encrypt vendor-specific commands (e.g., commands to change the device encryption key). In paragraph [0033]-[0034], a vendor-specific command to change the device encryption key is handled by the authentication module and the electronic device receives the public key of the asymmetric key pair generated by the security server where the public key is received only when the device encryption key is first changed (i.e., upon receipt of the first change device encryption key command) or a new public key is received from the security server each time the security server requests the electronic device to change its device encryption key. Furthermore, in paragraph [0036] the received public key (second key/encryption method) is stored in the memory for use in decrypting subsequent change device encryption key commands and/or other vendor-specific commands received from the security server and the electronic device replaces the device encryption key stored in the secure memory (i.e., the default device encryption key) with the decrypted new device encryption key.
Therefore, Froehner in view of Dadu teaches the claimed limitations of claims 1, 15 and 17 and thereby the dependent claims. 

3. 	The rejections under 35 U.S.C. 112 are withdrawn based on the filed amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. US 2016/0274557 A1 to Froehner, (hereinafter, “Froehner”) in view of US Pub. No. US 2015/0046698 A1 to Dadu, (hereinafter, “Dadu”).

As per claim 1, Froehner teaches a method for registering a device with a connected computing facility, the method comprising the following steps: 
registering the device with the computing facility using a first encryption method (Froehner, para. [0087] “the data processing cloud is connected to two installations 20a and 20b having respective electrical devices. Therefore, the computation apparatus 13 formed in the data processing cloud has two separate data areas that are protected from one another in respect of any access operations, so that no read and write access operations can take place between the individual data areas, for example. Furthermore, the data that are present in the different data areas may be encrypted with different operator keys that are individually associated with the respective operator of the installations 20a, 20b in order to increase data integrity further.” And para. [0092] “The user unit 32 cooperates with the computation apparatus 13 to perform the steps for parameterizing the electrical device 11a that are required when installing and starting up the electrical device 11a.”)
defining, in the computing facility, a user-specific and device-specific second encryption method based on device identification data and user identification data (Froehner, para. [0043] “the user unit stores an explicit digital operator key associated with the operator of the electrical device, and the user unit sends the key to the computation apparatus, and the computation apparatus uses the operator key to store the setting values and/or the parameterization file and/or further information items relating to the electrical device and/or data received from the electrical device during operation in encrypted form. Alternatively, provision may be made for the user unit to store an explicit digital operator key associated with the operator of the electrical device and for the user unit to send the key to the computation apparatus, and for the computation apparatus to store the setting values and/or the parameterization file and/or further information items relating to the electrical device and/or data received from the electrical device during operation in an area that is access-protected using the operator key.” And para. [0098] “The computation apparatus 13 then carries out step 43 and in so doing uses the received identification information item ID to select a parameterization program that is suitable for the electrical device from a plurality of parameterization programs or uses the received identification information item ID to adjust a universal parameterization program such that it is suitable for parameterizing the electrical device 11a. When this parameterization program is executed by the computation apparatus 13, first data (DATA_UI) are produced that are suitable for producing a user interface for the parameterization program. These first data may have e.g. a browser-readable data format (HTML, XML, etc.) and be used to produce a user interface that displays to a user in situ (i.e. in proximity to the electrical device 11a) all relevant device settings that need to be input when the device is installed.”); and 
Froehner teaches all the limitations of claim 1 above, however fails to explicitly teach but Dadu teaches:
communicating the second encryption method from the computing facility to the device for future communication (Dadu, para. [0028] “The authentication module 206 may manage cryptographic keys, perform cryptographic functions, and/or handle vendor-specific commands In some embodiments, the authentication module 206 of the electronic device 102 operates in the control plane of the electronic device 102.” And para. [0029] “the security server 106 may establish an environment 300 for enforcing security of the electronic device 102… the authentication module 306 may generate a new device encryption key for the electronic device 102 and generate an asymmetric key pair (e.g., authentication keys), which may be used to encrypt vendor-specific commands (e.g., commands to change the device encryption key).” And para. [0032] “the security server 106 generates a new device encryption key for the electronic device 102 and associates the electronic device 102 with the new device encryption key. In some embodiments, the new device encryption key is generated using the same cryptographic algorithm as that of the default device encryption key but configured to generate a different key (e.g., using a different function value or seed value than the device data). In other embodiments, the security server 106 generates the new device encryption key as a symmetric cryptographic key using any suitable cryptographic procedure.” And para. [0036] “the electronic device 102 stores the default device encryption key in the memory 116 (e.g., non-volatile memory) using the authentication module 206…the public key received in block 506 is also stored in the memory 116 for use in decrypting subsequent change device encryption key commands and/or other vendor-specific commands received from the security server 106. In block 518, the electronic device 102 replaces the device encryption key stored in the secure memory 126 (i.e., the default device encryption key) with the decrypted new device encryption key.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dadu’s theft protection of electronic devices into Froehner’s system for parameterizing an electrical device, with a motivation to protect electronic devices from theft using power lines (Dadu, para. [0002]-[0003]). 
As per claim 2, the combination of Froehner and Dadu teach the method according to claim 1, which further comprises, if no user identification data have been transmitted from the device to the computing facility during the registration: 
preventing any communication of any user with the device through the computing facility (Dadu, para. [0040] “If the electronic device 102 determines that security is enabled, the electronic device 102 interrupts the circuit using the circuit interrupter 124 in block 606. As discussed above, the circuit interrupter 124 may "interrupt" the circuit by preventing the electronic device 102 from performing one or more functions. In block 608, the electronic device 102 establishes a connection with the security server 106 over the PLC network 104. In some embodiments, if the electronic device 102 is unable to establish a connection with the security server 106, the electronic device 102 retries to connect. In other embodiments, the method 600 returns to block 602 if the electronic device 102 fails to establish a connection with the security server 106.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dadu’s theft protection of electronic devices into Froehner’s system for parameterizing an electrical device, with a motivation to protect electronic devices from theft using power lines (Dadu, para. [0002]-[0003]). 
As per claim 3, the combination of Froehner and Dadu teach the method according to claim 1, which further comprises carrying out the registration by using the user unit to transmit device identification data, which identify the device, to the computing facility (Froehner, para. [0037] “the identification information item of the electrical device may be a device designation, a serial number, a device type, etc. By way of example, the identification information item can be input into the user unit manually by the user. However, it is regarded as particularly advantageous if the electrical device provides the identification information item in the form of an optically recordable code, and the user unit records the code by means of an optical sensor and ascertains the identification information item therefrom. By way of example, the optically recordable code may be a bar code or QR code (QR=Quick Response) that is printed or adhesively bonded on the electrical device and recorded using an optical reading device (e.g. a camera) of the user unit. The code can also be displayed on any available display of the electrical device. The user unit uses inherently established methods to ascertain the identification information item of the electrical device from the code and transmits said identification information item to the computation apparatus.”).
As per claim 4, the combination of Froehner and Dadu teach the method according to claim 1, which further comprises: 
capturing, in the device, the device identification data which identify the device (Froehner, para. [0096] “the identification information item ID is recorded and evaluated by the user unit 32. By way of example, this can be accomplished by dint of optical read-in, for example, by means of a camera of the user unit 32. In this case, the user unit decodes the optically read-in code and ascertains the identification information item ID therefrom. It goes without saying that the identification information item ID can also be recorded by the user unit 32 in another way, for example by dint of manual user input or by means of near field communication (infrared, Bluetooth, near field communication--NFC).” And para. [0097] “After the identification information item has been recorded, the user unit 32 sets up a communication link to the computation apparatus 13 and transmits the identification information ID to the computation apparatus 13.”); and 
forwarding the device identification data, together with user identification data, which identify an authorized user, to the computing facility (Froehner, para. [0108] “The settings are then transmitted from the user unit 32 to the computation apparatus 13 as second data (DATA_SET). By way of example, the second data are browser pages in HTML or XML format that are filled in by the user.” And para. [0112] “With the second data DATA_SET, the user unit 32 can also transmit an operator key KEY, indicating the operator of the electrical device, to the computation apparatus 13. This operator key is used to identify the operator of the electrical device 11a on the computation apparatus 13. The computation apparatus 13 then stores the parameterization file in step 48c by using the operator key such that only the operator and if need be electrical devices of the operator have access thereto. Furthermore, the identification information item of the electrical device is logically combined with the operator key, so that all data sent to the computation apparatus 13 during operation of the electrical device are stored in a manner protected using the operator key. This ensures that the information items and data of the device can be read and edited, e.g. by means of the control center apparatus 12 (cf. FIG. 1), only by the operator to which these devices actually belong.”).
As per claim 5, the combination of Froehner and Dadu teach the method according to claim 4, which further comprises carrying out the capturing of the device identification data by scanning a code or a QR code, fitted to the device (Froehner, para. [0095] “the electrical device 11a provides an identification information item ID that allows explicit identification of the electrical device 11a. This may be e.g. a serial number, an explicit device name or an explicit communication address (e.g. MAC address, IP address). Preferably, such an identification information item ID is coded by means of an optically readable code 33 (cf. FIG. 3) that is fitted on the electrical device (e.g. a bar code or QR code that is printed on or attached by means of a sticker) or is presented by means of a display apparatus of the electrical device. By way of example, provision may be made for electrical devices in the form of intelligent sensors and actuators to be provided with a bar code or QR code ex-works that is used to code the identification information item ID in the form of a serial number for the device.”).
As per claim 6, the combination of Froehner and Dadu teach the method according to claim 4, which further comprises using a mobile user unit or a smart cell phone to capture the device identification data, and forwarding the device identification data together with the user identification data stored on the user unit to the computing facility (Froehner, para. [0091] “Parameterization of the electrical device 11a furthermore involves the use of a user unit 32, which may be a smartphone or a portable data processing apparatus (laptop, tablet, etc.), for example.” And para. [0095] “the electrical device 11a provides an identification information item ID that allows explicit identification of the electrical device 11a. This may be e.g. a serial number, an explicit device name or an explicit communication address (e.g. MAC address, IP address). Preferably, such an identification information item ID is coded by means of an optically readable code 33 (cf. FIG. 3) that is fitted on the electrical device (e.g. a bar code or QR code that is printed on or attached by means of a sticker) or is presented by means of a display apparatus of the electrical device. By way of example, provision may be made for electrical devices in the form of intelligent sensors and actuators to be provided with a bar code or QR code ex-works that is used to code the identification information item ID in the form of a serial number for the device.” and para.[0097] “After the identification information item has been recorded, the user unit 32 sets up a communication link to the computation apparatus 13 and transmits the identification information ID to the computation apparatus 13.”).
As per claim 7, the combination of Froehner and Dadu teach the method according to claim 1, which further comprises: 
using the second encryption method to enable a communication of the authorized user with the device through the computing facility; and preventing any communication of a user other than the authorized user with the device through the computing facility (Dadu, para. [0041] “the electronic device 102 receives an encrypted network membership key, which has been encrypted with the device encryption key associated with the electronic device 102, from the security server 106. In block 612, the electronic device 102 decrypts the encrypted network membership key using the device encryption key stored in the secure memory 126. It should be appreciated that the decryption will only be successful if the device encryption key used to encrypt the network membership key corresponds with the device encryption key stored in the secure memory 126. For example, the keys correspond if they are matching cryptographic keys (e.g., they are a valid encryption/decryption key pair and/or are the same symmetric cryptographic key). If the electronic device 102 is attempting to connect to the security server 106 in which it has enrolled/registered to access the PLC network 104, then the keys should correspond. However, if the electronic device 102 is attempting to connect to a different security server 106, the different security server 106 will associate the default device encryption key with the electronic device 102, which will not correspond with the device encryption key stored in the secure memory 126 of the electronic device 102 (i.e., the device encryption key that was stored in the electronic device 102 to replace the default device encryption key during enrollment). That is, in some embodiments, the network management key of the electronic device 102 may not be reset or changed by a security server 106 other than the security server 106 with which the electronic device 102 is enrolled, because the other security server 106 does not know the non-default device encryption key of the electronic device 102.” And para. [0042] “the electronic device 102 determines whether the decryption was successful. If not, the electronic device 102 interrupts the circuit”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dadu’s theft protection of electronic devices into Froehner’s system for parameterizing an electrical device, with a motivation to protect electronic devices from theft using power lines (Dadu, para. [0002]-[0003]). 
As per claim 8, the combination of Froehner and Dadu teach the method according to claim 7, which further comprises carrying out the enabling of the communication of the authorized user with the device through the computing facility by: 
configuring the device to communicate with at least one of the computing facility or the authorized user in the future exclusively by using the second encryption method (Dadu, para. [0042] “the electronic device 102 determines whether the decryption was successful. If not, the electronic device 102 interrupts the circuit in block 616. However, if the decryption is successful, the electronic device 102 stores the network membership key on the electronic device 102 in block 620. In block 622, the electronic device 102 joins the PLC network 104 using the network membership key. Further, the electronic device 102 may close the circuit in block 622 to enable the functions of the electronic device 102 in response to the electronic device 102 successfully joining the PLC network 104.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dadu’s theft protection of electronic devices into Froehner’s system for parameterizing an electrical device, with a motivation to protect electronic devices from theft using power lines (Dadu, para. [0002]-[0003]). 

As per claim 9, the combination of Froehner and Dadu teach the method according to claim 1, which further comprises, prior to the registration: 
preparing the device for the encrypted communication with the computing facility, including providing the device with the first encryption method (Froehner, para. [0096] “the identification information item ID is recorded and evaluated by the user unit 32. By way of example, this can be accomplished by dint of optical read-in, for example, by means of a camera of the user unit 32. In this case, the user unit decodes the optically read-in code and ascertains the identification information item ID therefrom.” And para. [0097] “After the identification information item has been recorded, the user unit 32 sets up a communication link to the computation apparatus 13 and transmits the identification information ID to the computation apparatus 13.”).
As per claim 10, the combination of Froehner and Dadu teach the method according to claim 9, which further comprises carrying out the preparing of the device by: 
storing, on the device, the user identification data or user group identification data which identify an authorized user; and carrying out the registration by transmitting the user identification data from the device to the computing facility (Froehner, para. [0109] “The computation apparatus 13 receives the second data and produces setting values for the electrical device from the included settings (step 47). By way of example, the setting values can be provided by entries in a parameterization template that is specific to the electrical device. In the simplest case, the electrical device is also capable of reading the second data without further alteration, and the second data can then be adopted as setting values directly (e.g. in the form of an XML file).” and para. [0110] Next, a parameterization file that comprises the setting values is transmitted from the computation apparatus 13 to the electrical device 11a. The electrical device 11a adopts the device settings included in the setting values and thus concludes the parameterization (step 48a). The computation apparatus also stores the parameterization file locally (step 48b). The parameterization file can optionally also be transmitted to the user unit 32 and stored thereon (step 48c).” and para. [0112] “With the second data DATA_SET, the user unit 32 can also transmit an operator key KEY, indicating the operator of the electrical device, to the computation apparatus 13. This operator key is used to identify the operator of the electrical device 11a on the computation apparatus 13. The computation apparatus 13 then stores the parameterization file in step 48c by using the operator key such that only the operator and if need be electrical devices of the operator have access thereto. Furthermore, the identification information item of the electrical device is logically combined with the operator key, so that all data sent to the computation apparatus 13 during operation of the electrical device are stored in a manner protected using the operator key. This ensures that the information items and data of the device can be read and edited, e.g. by means of the control center apparatus 12 (cf. FIG. 1), only by the operator to which these devices actually belong.”).
As per claim 11, the combination of Froehner and Dadu teach the method according to claim 1, which further comprises using an identical symmetric or asymmetric encryption method for the first encryption method and the second encryption method, but using at least one of different keys or a first certificate or a second certificate (Dadu, para. [0031] “the security server 106 generates an asymmetric cryptographic key pair (i.e., authentication key pair) including a public key and a private key. It should be appreciated that the asymmetric cryptographic key pair may be generated using any suitable cryptographic procedure. In block 412, the security server 106 generates a default device encryption key from the device data received in block 404. In some embodiments, the default device encryption key may be generated as a function of the device data (e.g., the default password or unique device number) using a known cryptographic algorithm. That is, in some embodiments, the default device encryption key may be generated by any security server 106 if the security server 106 knows the device data associated with the particular electronic device 102. In the illustrative embodiment, the default device encryption key is a symmetric cryptographic key.” And para. [0032] “the security server 106 generates a new device encryption key for the electronic device 102 and associates the electronic device 102 with the new device encryption key. In some embodiments, the new device encryption key is generated using the same cryptographic algorithm as that of the default device encryption key but configured to generate a different key (e.g., using a different function value or seed value than the device data). In other embodiments, the security server 106 generates the new device encryption key as a symmetric cryptographic key using any suitable cryptographic procedure. For example, the security server 106 may generate the new device encryption key using a different algorithm than that of the default device encryption key and require that the new device encryption key and default device encryption key are different cryptographic keys. It should be appreciated that the asymmetric key pair, the default device encryption key, and the new device encryption key may be generated in any appropriate order, including in parallel.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dadu’s theft protection of electronic devices into Froehner’s system for parameterizing an electrical device, with a motivation to protect electronic devices from theft using power lines (Dadu, para. [0002]-[0003]). 
As per claim 12, the combination of Froehner and Dadu teach the method according to claim 1, which further comprises, following the registration: at least one of parameterizing or configuring the device using the second encryption method from the computing facility or interworking with the user unit (Froehner, para. [0097] “After the identification information item has been recorded, the user unit 32 sets up a communication link to the computation apparatus 13 and transmits the identification information ID to the computation apparatus 13.” And para. [0098] “The computation apparatus 13 then carries out step 43 and in so doing uses the received identification information item ID to select a parameterization program that is suitable for the electrical device from a plurality of parameterization programs or uses the received identification information item ID to adjust a universal parameterization program such that it is suitable for parameterizing the electrical device 11a.”).

As per claim 13, the combination of Froehner and Dadu teach the method according to claim 1, which further comprises providing the device with an electrical device including: a sensor, an actuator, a measuring device, a protective device, a control device, a communication device or a switch (Froehner, para. [0038] “Besides the selection of the suitable parameterization software for the electrical device, the computation apparatus also uses the identification information item to register the electrical device for operation. By way of example, this is because the computation apparatus can perform not only the parameterization program but also a control and monitoring program for an electrical power supply system, the electrical device being part (e.g. a sensor or an actuator) of an automation installation for the power supply system. In this connection, provision may be made for the electrical device to transmit data to the computation apparatus during operation. By way of example, said data may be measured values, status values, event reports, diagnosis data, etc. that indicate a state of the electrical device itself and/or of a component connected thereto (e.g. an electrical line or another primary component in an electrical power supply system).”).

As per claim 14, the combination of Froehner and Dadu teach the method according to claim 1, which further comprises configuring at least one of the communication network or the computing facility to at least one of control or monitor or automate an electrical energy supply network or other electrical systems (Froehner, para. [0038]” Besides the selection of the suitable parameterization software for the electrical device, the computation apparatus also uses the identification information item to register the electrical device for operation. By way of example, this is because the computation apparatus can perform not only the parameterization program but also a control and monitoring program for an electrical power supply system, the electrical device being part (e.g. a sensor or an actuator) of an automation installation for the power supply system. In this connection, provision may be made for the electrical device to transmit data to the computation apparatus during operation.”).
As per claim 15, Froehner teaches a system, comprising: 
a device; a computing facility; and a communication network connecting said computing facility to said device (Froehner, para. [0024] “The computation apparatus may be a single or a plurality of data processing apparatus(es) (computer, server, etc.) that interact(s) in a suitable manner to perform the parameterization program. Preferably, the computation apparatus and the electrical device have a wired or wireless communication link between them. This may be permanently in place or set up as required. The computation apparatus may additionally have an interface to an operating and observation station (e.g. a computer in a control center, or a workstation) in order to be able to present data relating to the electrical device and/or delivered thereby to the operator of the electrical device.”);
said device being configured: 
to register with said computing facility by using a first encryption method (Froehner, para. [0087] “the data processing cloud is connected to two installations 20a and 20b having respective electrical devices. Therefore, the computation apparatus 13 formed in the data processing cloud has two separate data areas that are protected from one another in respect of any access operations, so that no read and write access operations can take place between the individual data areas, for example. Furthermore, the data that are present in the different data areas may be encrypted with different operator keys that are individually associated with the respective operator of the installations 20a, 20b in order to increase data integrity further.” And para. [0092] “The user unit 32 cooperates with the computation apparatus 13 to perform the steps for parameterizing the electrical device 11a that are required when installing and starting up the electrical device 11a.”); said computing facility being configured: 
to define a user-specific and device-specific second encryption method based on device identification data and user identification data (Froehner, para. [0043] “the user unit stores an explicit digital operator key associated with the operator of the electrical device, and the user unit sends the key to the computation apparatus, and the computation apparatus uses the operator key to store the setting values and/or the parameterization file and/or further information items relating to the electrical device and/or data received from the electrical device during operation in encrypted form. Alternatively, provision may be made for the user unit to store an explicit digital operator key associated with the operator of the electrical device and for the user unit to send the key to the computation apparatus, and for the computation apparatus to store the setting values and/or the parameterization file and/or further information items relating to the electrical device and/or data received from the electrical device during operation in an area that is access-protected using the operator key.” And para. [0098] “The computation apparatus 13 then carries out step 43 and in so doing uses the received identification information item ID to select a parameterization program that is suitable for the electrical device from a plurality of parameterization programs or uses the received identification information item ID to adjust a universal parameterization program such that it is suitable for parameterizing the electrical device 11a. When this parameterization program is executed by the computation apparatus 13, first data (DATA_UI) are produced that are suitable for producing a user interface for the parameterization program. These first data may have e.g. a browser-readable data format (HTML, XML, etc.) and be used to produce a user interface that displays to a user in situ (i.e. in proximity to the electrical device 11a) all relevant device settings that need to be input when the device is installed.”), and 
Froehner teaches all the limitations of claim 15 above, however fails to explicitly teach but Dadu teaches:
to communicate said second encryption method for future communication to said device (Dadu, para. [0028] “The authentication module 206 may manage cryptographic keys, perform cryptographic functions, and/or handle vendor-specific commands In some embodiments, the authentication module 206 of the electronic device 102 operates in the control plane of the electronic device 102.” And para. [0029] “the security server 106 may establish an environment 300 for enforcing security of the electronic device 102… the authentication module 306 may generate a new device encryption key for the electronic device 102 and generate an asymmetric key pair (e.g., authentication keys), which may be used to encrypt vendor-specific commands (e.g., commands to change the device encryption key).” And para. [0032] “the security server 106 generates a new device encryption key for the electronic device 102 and associates the electronic device 102 with the new device encryption key. In some embodiments, the new device encryption key is generated using the same cryptographic algorithm as that of the default device encryption key but configured to generate a different key (e.g., using a different function value or seed value than the device data). In other embodiments, the security server 106 generates the new device encryption key as a symmetric cryptographic key using any suitable cryptographic procedure.” And para. [0036] “the electronic device 102 stores the default device encryption key in the memory 116 (e.g., non-volatile memory) using the authentication module 206…the public key received in block 506 is also stored in the memory 116 for use in decrypting subsequent change device encryption key commands and/or other vendor-specific commands received from the security server 106. In block 518, the electronic device 102 replaces the device encryption key stored in the secure memory 126 (i.e., the default device encryption key) with the decrypted new device encryption key.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dadu’s theft protection of electronic devices into Froehner’s system for parameterizing an electrical device, with a motivation to protect electronic devices from theft using power lines (Dadu, para. [0002]-[0003]). 
As per claim 16, the combination of Froehner and Dadu teach the system according to claim 15, which further comprises a mobile user unit or smart cell phone configured to capture said device identification data of said device and to forward said device identification data together with said user identification data to said computing facility (Froehner, para. [0091] “Parameterization of the electrical device 11a furthermore involves the use of a user unit 32, which may be a smartphone or a portable data processing apparatus (laptop, tablet, etc.), for example.” And para. [0095] “the electrical device 11a provides an identification information item ID that allows explicit identification of the electrical device 11a. This may be e.g. a serial number, an explicit device name or an explicit communication address (e.g. MAC address, IP address). Preferably, such an identification information item ID is coded by means of an optically readable code 33 (cf. FIG. 3) that is fitted on the electrical device (e.g. a bar code or QR code that is printed on or attached by means of a sticker) or is presented by means of a display apparatus of the electrical device. By way of example, provision may be made for electrical devices in the form of intelligent sensors and actuators to be provided with a bar code or QR code ex-works that is used to code the identification information item ID in the form of a serial number for the device.” and para.[0097] “After the identification information item has been recorded, the user unit 32 sets up a communication link to the computation apparatus 13 and transmits the identification information ID to the computation apparatus 13.”).
As per claim 17, the combination of Froehner and Dadu teach the an energy supply network, comprising: a system including: 
a device; a computinq facility; and a communication network connecting said computinq facility to said device (Froehner, para. [0024] “The computation apparatus may be a single or a plurality of data processing apparatus(es) (computer, server, etc.) that interact(s) in a suitable manner to perform the parameterization program. Preferably, the computation apparatus and the electrical device have a wired or wireless communication link between them. This may be permanently in place or set up as required. The computation apparatus may additionally have an interface to an operating and observation station (e.g. a computer in a control center, or a workstation) in order to be able to present data relating to the electrical device and/or delivered thereby to the operator of the electrical device.”); 
said device being configured: to register with said computinq facility by using a first encryption method (Froehner, para. [0087] “the data processing cloud is connected to two installations 20a and 20b having respective electrical devices. Therefore, the computation apparatus 13 formed in the data processing cloud has two separate data areas that are protected from one another in respect of any access operations, so that no read and write access operations can take place between the individual data areas, for example. Furthermore, the data that are present in the different data areas may be encrypted with different operator keys that are individually associated with the respective operator of the installations 20a, 20b in order to increase data integrity further.” And para. [0092] “The user unit 32 cooperates with the computation apparatus 13 to perform the steps for parameterizing the electrical device 11a that are required when installing and starting up the electrical device 11a.”);
said computinq facility being configured: to define a user-specific and device-specific second encryption method based on device identification data and user identification data (Froehner, para. [0043] “the user unit stores an explicit digital operator key associated with the operator of the electrical device, and the user unit sends the key to the computation apparatus, and the computation apparatus uses the operator key to store the setting values and/or the parameterization file and/or further information items relating to the electrical device and/or data received from the electrical device during operation in encrypted form. Alternatively, provision may be made for the user unit to store an explicit digital operator key associated with the operator of the electrical device and for the user unit to send the key to the computation apparatus, and for the computation apparatus to store the setting values and/or the parameterization file and/or further information items relating to the electrical device and/or data received from the electrical device during operation in an area that is access-protected using the operator key.” And para. [0098] “The computation apparatus 13 then carries out step 43 and in so doing uses the received identification information item ID to select a parameterization program that is suitable for the electrical device from a plurality of parameterization programs or uses the received identification information item ID to adjust a universal parameterization program such that it is suitable for parameterizing the electrical device 11a. When this parameterization program is executed by the computation apparatus 13, first data (DATA_UI) are produced that are suitable for producing a user interface for the parameterization program. These first data may have e.g. a browser-readable data format (HTML, XML, etc.) and be used to produce a user interface that displays to a user in situ (i.e. in proximity to the electrical device 11a) all relevant device settings that need to be input when the device is installed.”), and 
a heavy-current network for energy supply of a plurality of consumers; said device of said system being connected to said heavy-current network for at least one of control or monitoring or automation (Froehner, para. [0006] “The invention is explained below using the example of an automation installation for an electrical installation, such as e.g. an electrical power supply system or an electrical switching station in a power supply system. Such an electrical installation can comprise single components, for example in the form of lines and cables, switches, transformers, generators, motors, converters, loads, electrical energy generators, etc. Electrical devices in such an automation installation are usually arranged in physical proximity to single components of the electrical installation and, by way of example, are used to record measured values that describe a state of the respective components of the installation, or to influence states of respective components of the installation. In this connection, the electrical devices may be, by way of example, sensors, e.g. sensors for measuring electrical variables (e.g. current, voltage), temperature sensors, flow rate sensors, flow sensors, etc., or actuators, e.g. actuating elements, switch controllers, valves, etc. Furthermore, electrical devices may also be intelligent devices (e.g. what are known as IEDs--intelligent electronic devices) that, when particular algorithms are executed, automatically perform tasks for automating the installation (e.g. what are known as fault indicators, which measure a current flowing in a line and send an alarm signal if a threshold value is exceeded). In this connection, IEDs may be particularly protective devices and controllers, measuring instruments, power quality instruments or power measuring instruments (power meters). Electrical devices in such an automation installation may also be communication devices (routers, switches, etc.) that are used for transmitting messages in a communication system of the automation installation.”).
Froehner teaches all the limitations of claim 17 above, however fails to explicitly teach but Dadu teaches:
to communicate said second encryption method for future communication to said device (Dadu, para. [0028] “The authentication module 206 may manage cryptographic keys, perform cryptographic functions, and/or handle vendor-specific commands In some embodiments, the authentication module 206 of the electronic device 102 operates in the control plane of the electronic device 102.” And para. [0029] “the security server 106 may establish an environment 300 for enforcing security of the electronic device 102… the authentication module 306 may generate a new device encryption key for the electronic device 102 and generate an asymmetric key pair (e.g., authentication keys), which may be used to encrypt vendor-specific commands (e.g., commands to change the device encryption key).” And para. [0032] “the security server 106 generates a new device encryption key for the electronic device 102 and associates the electronic device 102 with the new device encryption key. In some embodiments, the new device encryption key is generated using the same cryptographic algorithm as that of the default device encryption key but configured to generate a different key (e.g., using a different function value or seed value than the device data). In other embodiments, the security server 106 generates the new device encryption key as a symmetric cryptographic key using any suitable cryptographic procedure.” And para. [0036] “the electronic device 102 stores the default device encryption key in the memory 116 (e.g., non-volatile memory) using the authentication module 206…the public key received in block 506 is also stored in the memory 116 for use in decrypting subsequent change device encryption key commands and/or other vendor-specific commands received from the security server 106. In block 518, the electronic device 102 replaces the device encryption key stored in the secure memory 126 (i.e., the default device encryption key) with the decrypted new device encryption key.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dadu’s theft protection of electronic devices into Froehner’s system for parameterizing an electrical device, with a motivation to protect electronic devices from theft using power lines (Dadu, para. [0002]-[0003]). 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180314847 A1 – Encrypted search cloud service with cryptographic sharing.
US 20180208448 A1 – Monitoring and collecting data in IoT system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437   

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437